DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 12-18, 21-25 (Note amendment to claim 21 to be dependent on claim 12 resulted in claims 21-25 effectively also being elected), in the reply filed on 7/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “arranging at least two strip-shaped spar cap elements on at least one substantially flat spar cap forming surface of a spar cap mold”. This limitation is unclear as to the scope of the claim in regards to when there are multiple forming surfaces; is the claim implying two spar cap elements are arranged on each forming surface? The claim language makes it unclear as to the metes and bounds of the claim. The scope of the claim is thus not clear, particularly when there are multiple forming surfaces. Claims 13-14 are similarly unclear for this same unclear scenario of having “at least two strip-shaped spar cap elements on at least two substantially flat spar cap forming surfaces” where it is unclear as to the metes and bounds of the claim. 
Claim 12 recites “substantially flat spar cap forming surface”. The term “substantially” in is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15-17, 21, 24-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rodax (EP3034865A1, machine translation relied on).
Re Claim 12, as best understood, Rodax discloses a method of forming a rotor blade spar cap 6 for a rotor blade shell for a rotor blade 8 of a wind energy installation, wherein the rotor blade has a rotor blade longitudinal axis extending from a rotor blade root to a rotor blade tip (Fig. 4), the method comprising:arranging at least two strip-shaped spar cap elements 4 on at least one substantially flat spar cap forming surface 32 of a spar cap mold (Fig. 5), wherein the at least one spar cap forming surface extends along a longitudinal direction of the spar cap mold that corresponds to the rotor blade longitudinal axis(Fig. 5); connecting the spar cap elements that are arranged on the at least one spar cap forming surface to one another so as to form a rotor blade spar cap 6 (Fig. 4-5; para. 57-60), and removing the connected spar cap elements from the spar cap mold (Fig. 4-5; para. 57-60);introducing the spar cap elements into the rotor blade shell (Fig. 4-5; para. 50, 57-60), and connecting the spar cap elements to the rotor blade shell (Fig. 4-5; para. 50, 57-60).
Re Claim 15, Rodax discloses connecting the spar cap elements to one another in the spar cap mold comprises connecting the spar cap elements by a resin infusion process; and removing the connected spar cap elements from the spar cap mold comprises removing the spar cap elements after at least a partial curing of the resin (Fig. 5; para. 50, 57-60).
Re Claim 16, Rodax discloses inserting a deformable filling material 10 into the rotor blade shell; and placing the connected spar cap elements on the deformable filling material (Fig. 5; para. 50, 57-60).
Re Claim 17, Rodax discloses at least one of the at least two strip-shaped spar cap elements is a stiffening element (Fig. 5; para. 50, 57-60).
Re Claim 21, Rodax discloses a method of manufacturing a wind energy installation or a rotor blade for a wind energy installation, the method comprising: obtaining at least one rotor blade shell; and introducing a rotor blade spar cap into the rotor blade shell according to the method of claim 12 (Fig. 4-5; para. 50, 57-60).
Re Claim 24, Rodax discloses the at least two strip-shaped spar cap elements are made of the same material (Fig. 5; para. 49-50, 57-60).
Re Claim 25, Rodax discloses the at least two strip-shaped spar cap elements are made of a fiber composite material (Fig. 5; para. 49-50, 57-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodax in view of Bendel ‘721 (PGPub 2015/0224721).
Re Claims 13-14, Rodax does not disclose arranging at least two strip-shaped spar cap elements on at least one substantially flat spar cap forming surface comprises arranging the at least two strip-shaped spar cap elements next to each other on at least two substantially flat spar cap forming surfaces that are inclined with respect to one another in a transverse direction that extends perpendicular to the longitudinal direction, the at least two substantially flat spar cap forming surfaces are inclined with respect to one another such that, in a cross section of the spar cap mold perpendicular to the longitudinal direction, the at least two surfaces follow a polygonal chain that replicates or approximates a curvature of the rotor blade shell relative to a rotor blade transverse axis that is perpendicular to the rotor blade longitudinal axis.  	However, Bendel ‘721 teaches arranging at least two strip-shaped spar cap elements 7, 8 next to each other on at least two substantially flat spar cap forming surfaces 13 that are inclined with respect to one another in a transverse direction that extends perpendicular to the longitudinal direction, the at least two substantially flat spar cap forming surfaces are inclined with respect to one another such that, in a cross section of the spar cap mold perpendicular to the longitudinal direction, the at least two surfaces follow a polygonal chain that replicates or approximates a curvature of the rotor blade shell relative to a rotor blade transverse axis that is perpendicular to the rotor blade longitudinal axis (Fig. 3). It would be obvious to one of ordinary skill in the art to utilize two substantially flat spar cap forming surfaces, as taught by Bendel, for the purpose of forming a desired geometry of a spar cap.
Claim(s) 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodax.
Re Claim 18, Rodax discloses the strip-shaped spar cap elements have a substantially rectangular cross section (Fig. 5; para. 50, 57-60). Rodax does not disclose cross section with at least one of: a thickness of between about 2 mm and about 6 mm, inclusive; or a width of between about 50 mm and about 300 mm, inclusive. However, it would be obvious to one of ordinary skill in the art to have a thickness or width within these specific ranges in order to have an optimal sized spar cap for the rotor blade based on size constraints since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 23, Rodax discloses the strip-shaped spar cap elements have a substantially rectangular cross section (Fig. 5; para. 50, 57-60). Rodax does not disclose cross section with: a thickness of between about 2 mm and about 6 mm, inclusive; and a width of between about 50 mm and about 300 mm, inclusive. However, it would be obvious to one of ordinary skill in the art to have a thickness and width within these specific ranges in order to have an optimal sized spar cap for the rotor blade based on size constraints since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodax in view of Bendel ‘705 (US 9,168,705).
Re Claim 22, Rodax does not explicitly disclose coupling the rotor blade to a hub of the wind energy installation. Although it is clear that the rotor blade will need to couple to a hub in order to properly function. However, Bendel ‘705 teaches coupling a rotor blade to a hub of the wind energy installation (Abstract). It would be obvious to one of ordinary skill in the art to perform this step, as taught by Bendel ‘705, in order to utilize the rotor blade as it is intended and since this is a well-known and trivial step necessary to form a wind turbine.
Claims 12-18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel ‘721 (PGPub 2015/0224721) in view of Bendel ‘705 (US 9,168,705).
Re Claim 12, Bendel ‘721 discloses a method of forming a rotor blade spar cap 6 for a rotor blade shell for a rotor blade of a wind energy installation, wherein the rotor blade has a rotor blade longitudinal axis extending from a rotor blade root to a rotor blade tip (Fig. 1), the method comprising:arranging at least two strip-shaped spar cap elements 7, 8 on at least one substantially flat spar cap forming surface of a spar cap mold 13 (Fig. 3), wherein the at least one spar cap forming surface extends along a longitudinal direction of the spar cap mold that corresponds to the rotor blade longitudinal axis; connecting the spar cap elements that are arranged on the at least one spar cap forming surface to one another so as to form a rotor blade spar cap (Fig. 3; para. 38), and removing the connected spar cap elements from the spar cap mold (Abstract; para. 17; claim 7).Although it is clear that the spar cap will be used to form a rotor blade (see Abstract; para. 23), Bendel does not explicitly disclose introducing the spar cap elements into the rotor blade shell, and connecting the spar cap elements to the rotor blade shell. However, Bendel ‘705 teaches introducing the spar cap elements into the rotor blade shell, and connecting the spar cap elements to the rotor blade shell (Fig. 6, 8-9; Col. 9, line 52-Col. 10, line 45). It would be obvious to one of ordinary skill in the art to perform this step, as taught by Bendel ‘705, in order to utilize the spar cap as it is intended and since this is a well-known and trivial step necessary to form the final rotor blade.
Re Claim 13, Bendel ‘721 discloses arranging at least two strip-shaped spar cap elements on at least one substantially flat spar cap forming surface comprises arranging the at least two strip-shaped spar cap elements next to each other on at least two substantially flat spar cap forming surfaces that are inclined with respect to one another in a transverse direction that extends perpendicular to the longitudinal direction (Fig. 3).
Re Claim 14, Bendel ‘721 discloses the at least two substantially flat spar cap forming surfaces are inclined with respect to one another such that, in a cross section of the spar cap mold perpendicular to the longitudinal direction, the at least two surfaces follow a polygonal chain that replicates or approximates a curvature of the rotor blade shell relative to a rotor blade transverse axis that is perpendicular to the rotor blade longitudinal axis (Fig. 3).
Re Claim 15, Bendel ‘721 discloses connecting the spar cap elements to one another in the spar cap mold comprises connecting the spar cap elements by a resin infusion process (para. 12); and removing the connected spar cap elements from the spar cap mold comprises removing the spar cap elements after at least a partial curing of the resin (para. 17; claim 7).
Re Claim 16, Bendel ‘705 teaches inserting a deformable filling material 38 into the rotor blade shell; and placing the connected spar cap elements on the deformable filling material (Fig. 9).
Re Claim 17, Bendel ‘721 discloses at least one of the at least two strip-shaped spar cap elements is a stiffening element (para. 39).
Re Claim 18, Bendel ‘721 discloses the strip-shaped spar cap elements have a substantially rectangular cross section (Fig. 3). Bendel ‘721 does not disclose cross section with at least one of: a thickness of between about 2 mm and about 6 mm, inclusive; or a width of between about 50 mm and about 300 mm, inclusive. However, it would be obvious to one of ordinary skill in the art to have a thickness or width within these specific ranges in order to have an optimal sized spar cap for the rotor blade based on size constraints since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 21, Bendel ‘721/ Bendel ‘705 disclose a method of manufacturing a wind energy installation or a rotor blade for a wind energy installation, the method comprising: obtaining at least one rotor blade shell; and introducing a rotor blade spar cap into the rotor blade shell according to the method of claim 12. 
Re Claim 22, Bendel ‘721 does not explicitly disclose coupling the rotor blade to a hub of the wind energy installation. However, Bendel ‘705 teaches coupling a rotor blade to a hub of the wind energy installation (Abstract). It would be obvious to one of ordinary skill in the art to perform this step, as taught by Bendel ‘705, in order to utilize the rotor blade as it is intended and since this is a well-known and trivial step necessary to form a wind turbine.
Re Claim 23, Bendel ‘721 discloses the strip-shaped spar cap elements have a substantially rectangular cross section (Fig. 3). Bendel ‘721 does not disclose cross section with: a thickness of between about 2 mm and about 6 mm, inclusive; and a width of between about 50 mm and about 300 mm, inclusive. However, it would be obvious to one of ordinary skill in the art to have a thickness and width within these specific ranges in order to have an optimal sized spar cap for the rotor blade based on size constraints since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 that sandwich material 8, as viewed in FIGS. 3, 4, and 6 of Bendel '721, cannot reasonably be regarded as being strip-shaped spar cap elements as required by claim 12. In this regard, "strip-shaped" is contemplated to correspond with structure having a width that is about 25 to 150 times greater than its thickness. (See, for example, published Application at paragraph 25, describing the cross-section of a strip-shaped element having a "thickness of between 2 mm and 6 mm and/or a width of between 50 mm and 300 mm".).
 	-Examiner Walters respectfully disagrees with this argument that strip-shaped implies that the element must be specifically having a "thickness of between 2 mm and 6 mm and/or a width of between 50 mm and 300 mm”. It is noted that strip is a broad term that does not imply any specific dimensions especially not the specific range of "thickness of between 2 mm and 6 mm and/or a width of between 50 mm and 300 mm”. If Applicant would like the element to be of this specific range than this range would need to be specifically recited in claim 12. The elements of Bendel can be called a strip which can be defined as a long, narrow piece of material (Merriam-Webster). Note that the claims have been amended but this same reference is still being relied on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/             Primary Examiner, Art Unit 3726